Name: 80/722/EEC: Commission Decision of 13 June 1980 supplementing Decision 79/833/EEC laying down, for the purposes of the survey on the structure of agricultural holdings for 1979/80, the Community outline of a schedule of tables together with the standard code and rules for the transcription on to magnetic tape of the data contained in these tables
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  international affairs;  labour market
 Date Published: 1980-07-28

 Avis juridique important|31980D072280/722/EEC: Commission Decision of 13 June 1980 supplementing Decision 79/833/EEC laying down, for the purposes of the survey on the structure of agricultural holdings for 1979/80, the Community outline of a schedule of tables together with the standard code and rules for the transcription on to magnetic tape of the data contained in these tables Official Journal L 194 , 28/07/1980 P. 0019 - 0032 Greek special edition: Chapter 03 Volume 29 P. 0230 Spanish special edition: Chapter 03 Volume 18 P. 0213 Portuguese special edition Chapter 03 Volume 18 P. 0213 COMMISSION DECISION of 13 June 1980 supplementing Decision 79/833/EEC laying down, for the purposes of the survey on the structure of agricultural holdings for 1979/80, the Community outline of a schedule of tables together with the standard code and rules for the transcription on to magnetic tape of the data contained in these tables (80/722/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 218/78 of 19 December 1977 on the organization of a survey on the structure of agricultural holdings for 1979/80 (1), and in particular Articles 7 and 9 (a) thereof, Whereas, pursuant to Article 7 of Regulation (EEC) No 218/78, Member States are to set out the results of the survey in the form of a schedule of tables drawn up in accordance with a Community outline ; whereas this outline is to be drawn up in accordance with the procedure laid down in Article 12 of the said Regulation; Whereas the first part of the schedule of tables was adopted by Commission Decision 79/833/EEC (2) ; whereas this part must be supplemented by a set of tables on the agricultural labour force; Whereas, pursuant to Article 9 (a) of Regulation (EEC) No 218/78, the Member States are to transcribe the results referred to in Article 8 of the said Regulation on to magnetic tape in accordance with a program which is standard for all Member States ; whereas the method and program of transcription are to be drawn up in accordance with the procedure laid down in Article 12 of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The tables set out in Annex 1 hereto are added to Annex 1 to Decision 79/833/EEC. Article 2 The table set out in Annex 2 hereto is added to Annex 4 to Decision 79/833/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 June 1980. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 35, 4.2.1978, p. 1. (2)OJ No L 259, 15.10.1979, p. 45. ANNEX 1 COMMUNITY OUTLINE OF TABLE SCHEDULE OF THE STRUCTURE SURVEY 1979/80 (Completion of Annex 1 to Commission Decision 79/833/EEC) Table >PIC FILE= "T9001217"> Geographical level : district The following tables are prepared at the district level for all Member States. Tables 7.1. 7.3. 7.4. 7.7. 7.9. 7.10. >PIC FILE= "T0013137"> >PIC FILE= "T0013138"> >PIC FILE= "T0013139"> >PIC FILE= "T0013140"> >PIC FILE= "T0013141"> >PIC FILE= "T0013142"> >PIC FILE= "T0013143"> >PIC FILE= "T0013144"> >PIC FILE= "T0013145"> >PIC FILE= "T0013146"> >PIC FILE= "T0013147"> ANNEX 2 TABLE REFERENCE CODES AND NUMBERS OF COLUMNS AND ROWS (Completion of Annex 4 to Decision 79/833/EEC) >PIC FILE= "T0013148"> Members States have a choice as to blocking factor. The factor preferred by SOEC is 10. The SOEC must be informed as to what blocking factor has been used.